Citation Nr: 1000137	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to November 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision in which 
the RO continued a 50 percent evaluation for the Veteran's 
service-connected PTSD.  The Veteran perfected a timely 
appeal with regard to that rating decision.  While the appeal 
was pending, the RO issued a March 2009 rating decision 
which, in part, assigned a 70 percent evaluation for the 
Veteran's service-connected PTSD.  As the 70 percent rating 
does not represent the highest possible benefit the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was scheduled for a travel board hearing on 
November 4, 2009, at the Philadelphia RO.  In October 2009, 
the VA received a letter from the Veteran which stated that 
he would be unable to be present at the November 2009 hearing 
because he was currently living in Costa Rica, South America 
and was unable to return in time.  As such, the Veteran 
requested that the hearing be rescheduled.  The Veteran 
further asked that any correspondence be directed to his 445 
Washington Terrace, Audubon, New Jersey 08106 address.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings between 
the RO and the Board, a remand of these matters to the RO is 
warranted.  


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


